13-2819
         Dong v. Holder
                                                                                       BIA
                                                                                  Wright, IJ
                                                                               A200 905 363


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                At a stated term of the United States Court of
 2       Appeals for the Second Circuit, held at the Thurgood Marshall
 3       United States Courthouse, 40 Foley Square, in the City of New
 4       York, on the 28th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                GERARD E. LYNCH,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       XING LE DONG,
14
15                              Petitioner,
16
17                        v.                                    13-2819
18                                                              NAC
19
20       ERIC H. HOLDER, JR., UNITED
21       STATES ATTORNEY GENERAL,
22
23                              Respondent.
24
25       _____________________________________
26
27       FOR PETITIONER:                 Thomas V. Massucci, New York, New
28                                       York.
 1
 2   FOR RESPONDENT:         Stuart F. Delery, Assistant Attorney
 3                           General; Cindy S. Ferrier, Assistant
 4                           Director; Kimberly A. Burdge, Trial
 5                           Attorney, Office of Immigration
 6                           Litigation, United States Department
 7                           of Justice, Washington D.C.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12       Xing Le Dong, a native and citizen of China, seeks

13   review of a June 28, 2013, decision of the BIA affirming the

14   November 22, 2011, decision of an Immigration Judge (“IJ”),

15   which denied his application for asylum, withholding of

16   removal, and relief pursuant to the Convention Against

17   Torture (“CAT”).   In re Xing Le Dong, No. A200 905 363

18   (B.I.A. June 28, 2013), aff’g No. A200 905 363 (Immig. Ct.

19   N.Y. City Nov. 22, 2011).   We assume the parties’

20   familiarity with the underlying facts and procedural history

21   in this case.

22       Under the circumstances of this case, we have reviewed

23   the IJ’s decision as modified and supplemented by the BIA.

24   See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

25   522 (2d Cir. 2005).   The applicable standards of review are


                                   2
 1   well established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng

 2   v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

 3       We conclude that the inconsistencies cited by the

 4   agency provide substantial evidence to support the adverse

 5   credibility determination.     For asylum applications like

 6   Dong’s, governed by the REAL ID Act of 2005, the agency may,

 7   “[c]onsidering the totality of the circumstances,” base a

 8   credibility finding on an asylum applicant’s demeanor, the

 9   plausibility of his account, and inconsistencies in his

10   statements, “without regard to whether” they go “to the

11   heart of the applicant’s claim.”     8 U.S.C.

12   § 1158(b)(1)(B)(iii).   We “defer therefore to [the agency’s]

13   credibility determination unless, from the totality of the

14   circumstances, it is plain that no reasonable fact-finder

15   could make such an adverse credibility ruling.”     Xiu Xia Lin

16   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008) (per curiam).

17       The agency reasonably based its adverse credibility

18   determination on the inconsistencies between Dong’s airport

19   interview and the contradictory statements he made in his

20   asylum application and at his hearing.     A comparison shows a

21   substantial discrepancy.     Dong initially stated he fled

22   China because his girlfriend was forced to abort a

23   pregnancy, but he applied for asylum based on alleged past

                                     3
 1   persecution as a Falun Gong practitioner.    On appeal, Dong

 2   argues, for the first time, that the airport interview is

 3   unreliable because the immigration officer “did nothing to

 4   encourage [him] to elaborate or explain” after he stated

 5   that he fled due to his girlfriend’s forced abortion.

 6   However, this contention is both unexhausted because it was

 7   not proffered below, see Lin Zhong v. U.S. Dep’t of Justice,

 8   480 F.3d 104, 124 (2d Cir. 2007) (recognizing that issue

 9   exhaustion is a mandatory, although not jurisdictional,

10   requirement), and unavailing, as it is highly unlikely that

11   further probing of Dong’s forced abortion claim would have

12   revealed a completely unrelated Falun Gong claim, cf. Majidi

13   v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (holding that

14   the IJ is not required to accept even plausible explanations

15   unless a reasonable fact-finder would be compelled to do

16   so).    Moreover, Dong’s present explanation is itself

17   inconsistent with his contention below that he never made

18   the forced abortion claim.    The IJ therefore did not err in

19   relying on the airport interview.    See Yun-Zui Guan v.

20   Gonzales, 432 F.3d 391, 396-98 (2d Cir. 2005) (per curiam).

21          Moreover, the agency reasonably determined that there

22   were additional inconsistencies relating to Dong’s alleged

23   past persecution as a Falun Gong practitioner.    The

                                    4
 1   documentary evidence indicated that Dong was detained

 2   because of his attendance at Falun Gong organization

 3   activities, which differed from his testimony that his only

 4   arrest was for leafletting on his own.    Although Dong

 5   explained that distributing leaflets was one such activity,

 6   where competing inferences may be drawn from the evidence we

 7   defer to the agency when, as here, “the deductions are not

 8   illogical or implausible.” Siewe v. Gonzales, 480 F.3d 160,

 9   167 (2d Cir. 2007) (internal quotation marks and citation

10   omitted).

11       Having called Dong’s credibility into question, the

12   agency reasonably determined that his failure to corroborate

13   his practice of Falun Gong in the United States further

14   undermined his claim. See 8 U.S.C. § 1158(b)(1)(B)(ii)

15   (providing that “[t]he testimony of the applicant may be

16   sufficient to sustain the applicant’s burden without

17   corroboration, but only if the applicant satisfies the trier

18   of fact that the applicant’s testimony is credible, is

19   persuasive, and refers to specific facts sufficient to

20   demonstrate that the applicant is a refugee” (emphasis

21   added)).    “An applicant’s failure to corroborate [his]

22   testimony may bear on credibility, because the absence of

23   corroboration in general makes an applicant unable to

                                    5
 1   rehabilitate testimony that has already been called into

 2   question.”   See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

 3   Cir. 2007) (per curiam).   Dong argues on appeal that he

 4   offered an adequate explanation for his failure to provide

 5   witnesses: they either lacked status or “[did not] have

 6   time” or could not offer probative testimony because they

 7   did not practice Falun Gong.   However, it was reasonable for

 8   the IJ and the BIA to find that these explanations were

 9   insufficient given that it would not have taken significant

10   time to prepare a written statement.   See 8 U.S.C. §

11   1254(b)(4) (“No court shall reverse a determination made by

12   a trier of fact with respect to the availability of

13   corroborating evidence . . . [unless] a reasonable trier of

14   fact is compelled to conclude that such corroborating

15   evidence is unavailable.”).

16       The totality of the circumstances supports the adverse

17   credibility determination given the completely different

18   bases for asylum proffered at Dong’s initial interview and

19   in his testimony at the hearing, and his failure to

20   corroborate the Falun Gong claim proffered at the hearing.

21   Because all of Dong’s claims depend on the same factual

22   predicate, the adverse credibility determination is


                                    6
 1   dispositive of asylum, withholding of removal, and CAT

 2   relief.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

 3   2006); Xue Hong Yang, 426 F.3d at 523.
 4
 5       For the foregoing reasons, the petition for review is

 6   DENIED.    The pending request for oral argument in this

 7   petition is DENIED in accordance with Federal Rule of

 8   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

 9   34.1(b).

10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe, Clerk
12
13
14




                                    7